If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   FOR PUBLICATION
                                                                   November 5, 2020
               Plaintiff-Appellee,

v                                                                  No. 342440
                                                                   Wayne Circuit Court
MONTEZ STOVALL,                                                    LC No. 92-000334-01-FC

               Defendant-Appellant.


Before: GLEICHER, P.J., and SAWYER and METER, JJ.

GLEICHER, P.J. (dissenting).

         In 1992, the prosecution charged Montez Stovall with one count of first-degree murder,
one count of second-degree murder, and two counts of felony-firearm. Stovall was 17 years old.
He faced a mandatory sentence of life imprisonment without the possibility of parole if convicted
of first-degree murder.

        To avoid the imposition of a life-without-parole sentence, Stovall pleaded guilty to two
counts of second-degree murder and the felony-firearm charges. At the guilty plea hearing,
Stovall’s counsel stated, “I’ve advised him that the statute permits the Parole Board to consider
him for probation [sic] at the end of ten years. On this type of life sentence, after ten years.”
Counsel’s advice was consistent with the law then in effect, which provided that Stovall would be
eligible for parole consideration after serving 10 years. MCL 791.234(7)(a).

        Stovall’s sentencing guidelines were scored in preparation for his sentencing; the
calculated minimum sentence ranged from 144 to 300 months, with the maximum being life.
Under MCL 750.317, the court alternatively could have sentenced Stovall to “imprisonment in the
state prison for life, or any term of years[.]” The judge imposed a life sentence rather than a
guidelines sentence. The life sentence permitted Stovall to be considered for parole after serving
10 years. A guidelines sentence would have delayed his parole eligibility to 12 years of
incarceration.

      In the 28 years that have elapsed since Stovall entered prison, two changes have
undermined the legal foundation for Stovall’s sentence. The first was evolutionary. Over time, it
became progressively more difficult for an inmate convicted of second-degree murder to obtain


                                               -1-
parole. In 1992, the Legislature extended the amount of time that must be served before eligibility
for parole consideration from 10 to 15 years. MCL 791.234(7)(a). 1 In 1997, the parole board
chairperson announced that for the parole board, “life means life”:

       It has been a long standing philosophy of the Michigan Parole Board that a life
       sentence means just that—life in prison. Of course there are exceptions and parole
       may be appropriate under certain circumstance. It is the parole board’s belief that
       something exceptional must occur which would cause the parole board to request
       the sentencing judge or Governor to set aside a life sentence. Good behavior is
       expected and is not in and of itself grounds for parole. [Citizens Alliance on Prisons
       and Public Spending, No Way Out: Michigan’s Parole Board Redefines the
       Meaning of “Life” (2004), p 10 (ellipsis omitted), available at
               (accessed
       September 30, 2020).]

        In 1999, the Legislature eliminated a prisoner’s right to appeal a parole denial. MCL
791.234(11). Subsequent statutes tightened parole procedures, making it more difficult for a
prisoner to enter even the initial steps of the process. See MCL 791.234(8). As a result of these
legislative overhauls, Michigan’s parole system now affords virtually unbridled discretion to
politically appointed parole board members and the sentencing judge. See Citizens Alliance on
Prisons and Public Spending, Parolable Lifers in Michigan: Paying the Price of Unchecked
Discretion (2014), available at  (accessed September 30, 2020).2 In
People v Carp, 298 Mich. App. 472, 533-535, 828 NW2d 685 (2012), rev’d on other grounds, 499
Mich. 903 (2016), this Court acknowledged that a parolable life sentence likely results in lifetime
imprisonment.

        Stovall has been incarcerated for 28 years and has not been granted even a single interview,
the preliminary step to parole eligibility. Nor have his parole guidelines been scored. Although
the statute underlying his guilty plea permitted parole review in 10 years, 28 years have passed
without a formal review and, according to the record, Stovall will wait at least another three years
for an opportunity for parole consideration.

        The changes in the law and the parole board’s approach, standing alone, do not afford
Stovall a legal ground for withdrawing his guilty plea or being resentenced. See Jones v Dep’t of
Corrections, 468 Mich. 646, 651; 664 NW2d 717 (2003) (“A prisoner enjoys no constitutional or


1
  This change does not apply to Stovall, who remained eligible for parole consideration after
serving 10 years.
2
  For an overview of the changes in Michigan’s parole system, see also Foster v Booker, 595 F3d
353, 358-359 (CA 6, 2010) (summarizing that statutory amendments “(1) altered the structure and
composition of the Board; (2) reduced the frequency of parole reviews after an initial ten-year
interview; (3) substituted paper reviews for in-person interviews; (4) eliminated [prisoners’] right
to appeal a denial of parole; and (5) contained new language consistent with the Board’s practice
of not giving written reasons for a statement of ‘no interest’ in moving forward with parole”).



                                                -2-
inherent right to be conditionally released from a validly imposed sentence.”). In combination
with a much more dramatic change, however, the shift in parole processes invalidates Stovall’s
sentence and compels a resentencing hearing.

        In 2012, the United States Supreme Court held in Miller v Alabama, 567 U.S. 460, 465; 132
S. Ct. 2455; 183 L. Ed. 2d 407 (2012), that a mandatory sentence of life imprisonment without the
possibility of parole violates the Eighth Amendment’s prohibition of “cruel and unusual
punishments” when imposed on an offender who had not reached the age of 18 at the time of his
crime. The Supreme Court imbued Miller with retroactive effect in Montgomery v Louisiana, ___
US __; 136 S. Ct. 718; 193 L. Ed. 2d 599 (2016).

        Because “youth matters” in determining whether lifetime incarceration without the
possibility of parole is warranted, “criminal procedure laws that fail to take defendants’
youthfulness into account at all would be flawed.” Miller, 567 U.S. at 473-474 (quotation marks
and citation omitted). “Miller requires that before sentencing a juvenile to life without parole, the
sentencing judge take into account how children are different, and how those differences counsel
against irrevocably sentencing them to a lifetime in prison.” Montgomery, 136 S. Ct. at 733
(quotation marks and citation omitted). A mandatory life imprisonment sentence precludes the
individualized consideration that Miller and the Eighth Amendment demand and is therefore
unconstitutional. Ultimately, Miller instructs that a juvenile homicide offender must be afforded a
“meaningful opportunity to obtain release based on demonstrated maturity and rehabilitation.”
Miller, 567 U.S. at 479 (quotation marks and citation omitted).

        Stovall was sentenced to an ostensibly parolable term of life imprisonment that should have
afforded him a meaningful opportunity to obtain release if he demonstrated personal growth and
positive change. But his plea and sentence were predicated on two misconceptions, one legal and
the other factual: that he would be imprisoned for life without possibility of parole if convicted of
first-degree murder, and that he would have a genuine opportunity for parole after serving 10 years
of a parolable life sentence.

        Legally, had Stovall been convicted of or pleaded to first-degree murder, he would have
been sentenced to a mandatory term of life imprisonment without parole. But post-Miller, likely
he would have been automatically eligible to be resentenced to a minimum term of no less than 25
years and no more than 40 years’ imprisonment. See MCL 769.25a(4)(c). Factually, if Michigan’s
parole system functioned in the manner envisioned by the Legislature when it enacted the version
of MCL 791.234(7) applicable to Stovall, he would have been considered for release by now, if
not paroled. Instead, Stovall is serving a de facto sentence of life in prison without the possibility
of parole, with no reasonable ability to demonstrate that he has matured and been rehabilitated.

       A sentence is invalid if it is “based upon . . . a misconception of law . . . .” People v Miles,
454 Mich. 90, 96; 559 NW2d 299 (1997). In my view, the factual misconception at the heart of
Stovall’s appeal magnifies the injustice of the legal misconception. In two cases somewhat
analogous to this one, our Supreme Court has identified a misconception of law necessitating a
new sentencing hearing. In People v Turner, 505 Mich. 954; 936 NW2d 827 (2020), the defendant
was convicted of first-degree murder at age 16 and sentenced to life without parole. People v
Turner, unpublished opinion of the Court of Appeals, issued May 17, 2018 (Docket No 336406),
unpub op at 1. He was also convicted of assault with intent to commit murder and sentenced to life


                                                 -3-
imprisonment with the possibility of parole, the same sentence that Stovall received. Id. Invoking
Miller and Montgomery, Turner sought resentencing on both his first-degree murder sentence and
his AWIM sentence. This Court held that he was not entitled to be resentenced for AWIM
“because the retroactive change in law did not apply to the AWIM sentence.” Id. at 3.

        The Supreme Court reversed, explaining that Turner’s AWIM sentence could not stand
because “[i]n the Miller context, a concurrent sentence for a lesser offense is invalid if there is
reason to believe that it was based on a legal misconception that the defendant was required to
serve a mandatory sentence of life without parole on the greater offense.” Turner, 505 Mich. at
954-955. The Court directed that at Turner’s Miller resentencing, the trial court could exercise its
discretion to resentence Turner for his AWIM conviction “on a concurrent sentence if it finds that
the sentence was based on a legal misconception that the defendant was required to serve a
mandatory sentence of life without parole on the greater offense.” Id. at 955.

        And in People v Williams, ___ Mich ___; 940 NW2d 75 (2020), the defendant was
convicted as a juvenile of both first and second-degree murder, and sentenced to life without parole
and parolable life, respectively. People v Williams, 326 Mich. App. 514, 517; 928 NW2d 319
(2018). This Court held that Williams was not entitled to resentencing for second-degree murder.
Id. at 521. As in Turner, the Supreme Court remanded for consideration of “whether the sentence
for second-degree murder was based on a legal misconception that the defendant was required to
serve a mandatory sentence of life without parole for first-degree murder. If so, the trial court may
exercise its discretion to resentence the defendant for second-degree murder.” Williams, ___ Mich
at ___.

         The majority holds that Williams is simply inapposite here, as Stovall “was not facing a
mandatory life sentence” and Miller does not apply to a parolable life sentence for second-degree
murder. I disagree for two reasons. First, Stovall was facing a mandatory sentence of life without
parole. His plea to second-degree murder was based on the legal misconception that if convicted
of first-degree murder by verdict or plea, he would serve a mandatory sentence of life without
parole. Accordingly, the reasoning of the orders in Williams and Turner governs this case.

        Second, and aside from the legal misconception at the heart of Stovall’s sentence, as a
juvenile convicted of first-degree murder, Stovall was and is entitled to a sentencing process
focused on any individualized circumstances mitigating his crimes as mandated by Miller. The
record reflects a host of such circumstances, including severed childhood abuse and neglect. With
his background taken into account, Miller counsels that Stovall’s sentence must offer him a
“meaningful opportunity to obtain release based on demonstrated maturity and rehabilitation”
unless a judge determines that Stovall is irreparably corrupt. Miller, 567 U.S. at 479 (quotation
marks and citation omitted).

         In 1992, Stovall and his counsel bargained for a sentence that would allow Stovall the
ability to work toward his freedom. They believed that parole eligibility would undercut the
harshness of a life sentence and offered Stovall a rational hope for release. They fundamentally
misconceived two things: that a parolable life sentence was preferable to a nonparolable life
sentence, and that Michigan’s parole system would allow Stovall to actually demonstrate his
growth and rehabilitation. Stovall’s sentence was predicated on fundamental legal and factual
misunderstandings. Due to the misconception that Stovall’s parolable life sentence offered him a


                                                -4-
realistic opportunity to demonstrate maturity and rehabilitation, Stovall is now serving a functional
life sentence without parole in violation of Miller.

        Ironically, Stovall has fared worse than he would have if convicted of first-degree murder
and sentenced to life without parole. In that circumstance, he would have had a right to an
individualized resentencing hearing at which he would be able to demonstrate his own growth and
evolution, and his worthiness for parole. Instead, he has no meaningful opportunity for release
before he is elderly. Stovall now serves a life sentence that is parolable in name only, and therefore
violates the central precepts of Miller.

        The unlikely chance that he will ever appear before a parole board disinterested in
evaluating Stovall’s diminished moral culpability at the time he committed the crimes, the “wealth
of characteristics and circumstances attendant to” his youth, and the harshness of a functional life
sentence, Miller, 567 U.S. at 476, is not a substitute for a Miller hearing. Uncertain, unpredictable,
and unlikely parole does not substitute for factoring in on the “front end” a juvenile’s lessened
culpability. Because Stovall’s sentence rests on a misconception of the law and facts that undercut
the sentence’s constitutionality, I would remand for a resentencing hearing consistent with Miller.



                                                              /s/ Elizabeth L. Gleicher




                                                 -5-